Title: To Thomas Jefferson from André Limozin, [19 December 1786]
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
[19 Dec. 1786]

Agreable to the directions your Excellency hath favord me with the 16th of this Month, I have Shipp’d on board Le Couteulx, John Lymburn Master, not only the Small Box but that containing the model in Plaister for the Capitol of Virginia; in consequence whereof I have the Honor to inclose your Excellency the two Bills of Lading for the two Boxes; I have consignd them to M. Le Bailly in Norfolk to whom I gave hint of your directions how these two Boxes were to be forwarded at Richmond. My disbursments for the Box containing the model in plaister amount to 22 Lvres,  4d. as ⅌ annexed noted, for which I have charged your Excellencys Account Debtor.
I am Surely very happy to hear that the observations I took the Freedom to address to your Excellency meet with his approbation. I shall at times do all what lays in my power to deserve your Friendship and to convince you that I am with as much attachement as with the highest regard, Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

